Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2018

The Court of Appeals hereby passes the following order:

A18A1170. JAMES HERCHEL JOSLIN v. THE STATE.

      James Herchel Joslin pled guilty to two counts of aggravated assault, one count
of possession of a firearm during the commission of a crime, and one count of
possession of a firearm by a convicted felon on January 11, 2017. Joslin was
sentenced on January 12, 2017 to a term of 30 years, with the first 20 years to be
served in confinement and the remaining 10 years to be served on probation. Joslin
filed a motion to modify sentence on November 28, 2017, which the trial court denied
on December 12, 2017. On January 22, 2018, Joslin filed a pro se notice of appeal of
the order denying his motion to modify his sentence. We, however, lack jurisdiction.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after
entry of the order to be appealed. The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Joslin filed his notice of appeal
41 days after the entry of the order he seeks to appeal, it is untimely. Accordingly,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.